GREENE, J.
Petitioner Olusegun Ogundipe (Ogundipe) was convicted of multiple offenses following a jury trial in the Circuit Court for Washington County.1 Before this Court, Ogundipe argues that thé trial court erred in not disclosing the contents of the verdict sheet used by the jury in its deliberations. Specifically, Ogundipe presented one question for our review, which we have reworded for clarity:
Whether there is a duty of the trial court to disclose a signed verdict sheet to a defendant or his counsel before the jury is discharged?2
*61Ogundipe argues that the verdict sheet was a “communication” between the court and the jury, which was required to be disclosed in accordance with Maryland Rule 4 — 326(d).3 Rule 4-326(d) requires the court to notify and disclose to counsel any jury communication received, before responding to the communication. We shall hold that the jury verdict sheet is not a communication within the meaning of the Rule, and we therefore affirm the judgment of the Court of Special Appeals in holding that the trial court did not err in failing to disclose the contents of the verdict sheet prior to dismissing the jury.
FACTS AND PROCEDURE
Ogundipe was charged with multiple crimes stemming from his involvement in an incident that occurred on July 23, 2006, in which Jackson Augustin Rodriguez was killed, Tony Perry was seriously injured, and Steven Ramel Broadhead was assaulted.4 We adopt the following facts as stated by the *62Court of Special Appeals in Ogundipe v. State, 191 Md.App. 370, 991 A.2d 200 (2010):
After a two-day trial, which began on May 13, 2008, the judge instructed the jury concerning its deliberations, as follows:
Alright, ladies and gentlemen of the jury, you will retire to consider your verdict in this matter. As I indicated, there is a verdict sheet that will be given to you. It consists of twelve questions.
Questions One and Two relate to the charges of first and second degree murder of Jackson Rodriguez. Question is: As to the charge of first degree murder of Jackson Augustin Rodriguez, on or about July twenty-three 2006, how do you find the defendant Olusegun Hakeem Ogundipe, guilty or not guilty?
You’re given further instruction then: If your answer to that question would be not guilty, then I would ask you to consider Question Number Two, which is second degree murder of Jackson Rodriguez.
After you have done that, then Question[s] Three and Four relate to the attempted first and second degree murder of Tony Perry. You would consider first degree murder. If your answer to that would be not guilty then you would consider attempted second degree murder of Tony Perry.
Questions Five and Six relate to the first degree assault of Jackson Augustin Rodriguez. Using the same means of analysis, Questions Seven and Eight relate to the first and second degree assault of Tony Perry. And Questions Nine and Ten relate to the first and second degree assault of Steven Broadhead.
Question Eleven relates to the charge of the use of a handgun in the commission of a crime of violence. I would ask you to once again consider the instructions that *63were given. Before you consider that question and the last question is as to the charge of wearing and carrying and transporting a handgun. How do you find the defendant, guilty or not guilty?
Once again, I would remind you that your decision must be unanimous. In other words, all twelve of you must agree.
Two hours after the jury retired to deliberate, the court reconvened, and the following discourse took place:
The Court: Alright, the defendant is present. Please bring the jury in.
(The jury returns to the jury box.)
Alright, the jury is present. The defendant and counsel are present. It’s my understanding the jury has reached a verdict. Is that correct?
Foreman: Yes, sir.
The Court: Okay. Mr. Clerk, if you would take the verdict of the jury, please.
Clerk: Yes, sir. Ladies and gentlemen of the jury, are you agreed as to your verdict? If so, please answer, “We are.”
Jury: We are.
Clerk: Who shall say for you?
Jury: Our foreman.
Clerk: Please stand. As to the charge of first degree murder of Jackson Augustin Rodriguez ... how do you find the defendant ... guilty or not guilty?
Foreman: Guilty[.]
Clerk: As to the charge of attempted first degree murder of Tony Perry ... how do you find the defendant ... guilty or not guilty?
Foreman: Guilty[.]
Clerk: As to the charge of first degree assault of Jackson Augustin Rodriguez ... how do you find the defendant ... guilty or not guilty?
Foreman: Not guilty.
*64Clerk: As to the charge of second degree assault of Jackson Augustin Rodriguez ... how do you find the defendant ... guilty or not guilty?
Foreman: Not guilty.
Clerk: As to the charge of first degree assault of Tony Perry ... how do you find the defendant ... guilty or not guilty?
Foreman: Guilty[.]
Clerk: As to the charge of use of a handgun in the commission of a crime of violence ... how do you find the defendant ... guilty or not guilty?
Foreman: Guiltyf.]
Clerk: As to the charge of wearing, carrying and transporting a handgun ... how do you find the defendant ... guilty or not guilty?
Foreman: Guilty.
After the foreman [announced] the jury’s verdict, the clerk of the court hearkened the verdict. The clerk stated:
Ladies and gentlemen of the jury, hearken your verdict as the Court hath recorded it. Your foreman saith that Olusegun Hakeem Ogundipe is guilty of first degree murder of Jackson Augustin Rodriguez on or about July 23, 2006. That Olusegun Hakeem Ogundipe is guilty of attempted first degree murder of Tony Perry on or about July 23, 2006. That Olusegun Hakeem Ogundipe is not guilty of first degree assault of Jackson Augustin Rodriguez on or about July 23, 2006.
That Olusegun Hakeem Ogundipe is not guilty of second degree assault of Jackson Augustin Rodriguez on or about July 23, 2006. And Olusegun Hakeem Ogundipe is guilty of first degree assault of Tony Perry on or about July 23, 2006. That Olusegun Hakeem Ogundipe is guilty of first degree assault of Steven Ramel Broadhead on or about July 23, 2006. That Olusegun Hakeem Ogundipe is guilty of the charge of use of a handgun in the commission of a crime of violence on or about July 23, 2006. And that Olusegun Hakeem Ogundipe is guilty of wearing, *65carrying and transporting a handgun on or about July 23, 2006.
And so say you all? If so, please answer, “We do.”
After the jury replied, “We do,” Ogundipe’s counsel requested that the jury be polled. Each juror was asked individually, “[I]s this your individual verdict?” Each responded, “Yes.”
Ogundipe, 191 Md.App. at 373-76, 991 A.2d at 202-04 (emphasis added).
Once the verdict was announced orally, and the jury was polled and hearkened, the verdict was recorded. Following trial, defense counsel obtained the completed verdict sheet, which listed the charges and the corresponding verdicts:
Question Number Question or Instruction Verdict
1 [First degree murder of Rodriguez] -x — GUILTY_NOT GUILTY
If your answer to Question 1 is not guilty, please consider Question 2. If your answer to Question 1 is guilty, please answer Question 3.
2 [Second degree murder of Rodri- _GUILTY -x — NOT GUILTY guez]
3 [Attempted first degree murder of -x — GUILTY_NOT GUILTY Perry]
If your answer to Question 3 is not guilty, please consider Question 4. If your answer to Question 3 is guilty, please answer Question 5.
4 [Attempted second degree murder _GUILTY -x — NOT GUILTY of Perry]
5 [First degree assault of Rodriguez] _GUILTY -x — NOT GUILTY
If your answer to Question 5 is not guilty, please consider Question 6. If your answer to Question 5 is guilty, please answer Question 7.
6 [Second degree assault of Rodri- _GUILTY -x — NOT GUILTY guez]
7 LFirst degree assault of Perry] -x — GUILTY_NOT GUILTY
*66If your answer to Question 7 is not guilty, please consider Question 8. If your answer to Question 7 is guilty, please answer Question 9.
8 [Second degree assault of Perry] _GUILTY-x — NOT GUILTY
9 [First degree assault of Broadhead] -x — GUILTY_NOT GUILTY
If your answer to Question 9 is not guilty, please consider Question 10. If your answer to Question 9 is guilty, please answer Question 11.
10 [Second degree assault of Broad- _GUILTY -x — NOT GUILTY head]
11 [Use of a handgun in commission of -x- — GUILTY_NOT GUILTY a crime of violence]
12 [Wearing, carrying, and transport- -x — GUILTY_NOT GUILTY ing a handgun]
With regard to the issue on review, we focus on Ogundipe’s objection to the contents of the verdict sheet and the failure of the trial court to disclose to counsel the verdict sheet. The trial judge instructed the jury to “consider” the second degree charge if the jury’s answer to the corresponding first degree charge was not guilty. Reinforcing this, the language in the verdict sheet instructed the jury, following the charge of first degree murder of Rodriguez, “If your answer to Question 1 is not guilty, please consider Question 2. If your answer to Question 1 is guilty, please answer Question 3,” where Question 2 asked the jury to determine whether the defendant was guilty of second degree murder, and Question 3 asked about a separate charge. The same language was employed for the charges of first degree murder of Perry and the first degree assaults of Rodriguez, Perry, and Broadhead. This instruction implies that if the jury finds the defendant guilty of the charge in the first degree, the jury should skip the next question, containing the same charge in the second degree, and should presumably leave that question blank because it merely inquires about the lesser included offense.
The jury did not follow verbatim the trial judge’s instructions on how to utilize the verdict sheet; rather than leaving the second degree offenses blank when it determined that *67Ogundipe was guilty of the first degree offenses, the jury instead checked the boxes marked “NOT GUILTY.” For example, the jury found Ogundipe guilty of the offense listed in Question 1, first degree murder of Rodriguez. Rather than leaving Question 2, second degree murder of Rodriguez, blank, the jury instead checked the box marked “NOT GUILTY.” Pursuant to the instructions, however, the clerk did not ask the foreperson to recite the jury verdict for Questions 2, 4, 8, or 10, which contained the lesser included offenses for which the jury found Ogundipe guilty of the greater offenses. Ogundipe appealed the verdict to the Court of Special Appeals, arguing that the trial judge erred in not reading the verdicts for the lesser included offenses and that the verdict sheet constituted an inconsistent verdict. Ogundipe, 191 Md.App. at 377, 991 A.2d at 205.
The Court of Special Appeals affirmed the jury’s verdict and held:
The clerk of the court was following the directions of the circuit court by skipping the second degree questions after the jury announced that the defendant was guilty of the charges in the first degree. Once the jury found the defendant guilty of the crimes in the first degree, there was no reason to consider the second degree charges as they legally merged with the greater charges.
Ogundipe, 191 Md.App. at 382, 991 A.2d at 207-08. The intermediate appellate court stated that “the verdict sheet itself is a tool for the jury to utilize in deciding its verdict but it does not constitute the verdict” in itself. Ogundipe, 191 Md.App. at 381, 991 A.2d at 207. The court concluded that the hearkening and polling of the jury as to the questions which were orally announced “reflected the jury’s unanimous verdict,” and the verdict was therefore valid. Ogundipe, 191 Md.App. at 383, 991 A.2d at 208.
Ogundipe argued, in the alternative, that the verdict sheet was a “communication” under Rule 4 — 326(d), and he therefore asserted that the Circuit Court erred in failing to disclose the contents of the verdict sheet. The Court of Special Appeals *68stated that whether Rule 4-326(d) applies to a jury verdict sheet “appears to be a question of first impression.” Ogundipe, 191 Md.App. at 384, 991 A.2d at 209. To answer the question, the court consulted the procedure for returning a jury verdict under Rule 4-327,5 in order to determine whether the proper procedure was followed. Id. The court held that Rule 4-327
does not require the judge to review the verdict sheet or to show the verdict sheet to the defendant at any time during the return of the verdict. Moreover, the jury verdict sheet is not a “communication” from the jury to the court seeking a response by the court. Its purpose is to facilitate the deliberations of the jury.
Ogundipe, 191 Md.App. at 385, 991 A.2d at 209. Therefore, the court held, “the [trial] court was not required to notify or disclose the verdict sheet to the parties[.]” Ogundipe, 191 Md.App. at 385, 991 A.2d at 209-10. We granted Ogundipe’s petition for writ of certiorari. Ogundipe v. State, 415 Md. 40, 997 A.2d 791 (2010).
DISCUSSION
The question presented in the petition for writ of certiorari encompasses ..two separate issues. First, in addressing Ogundipe’s claim that there was an inconsistent or confusing verdict, we will discuss whether the signed verdict sheet constituted the jury’s verdict. Second, we will address whether the *69verdict sheet was a “communication” which was required to be disclosed under Maryland Rule 4-326(d).
In order to determine whether a verdict sheet constitutes the jury’s verdict, we first turn to Jones v. State, 384 Md. 669, 866 A.2d 151 (2005). In Jones, four counts against the defendant relating to a robbery were submitted to the jury. Jones, 384 Md. at 675, 866 A.2d at 154-55. After deliberations, when the jury returned to the courtroom, the courtroom clerk asked the foreperson for the verdict on three of the four counts, and the foreperson answered “guilty” on each of those three counts. Jones, 384 Md. at 675-76, 866 A.2d at 155. The jury was then polled and the verdict was hearkened only as to the three counts. Jones, 384 Md. at 676-77, 866 A.2d at 155. The clerk never inquired about the fourth count. Id. The completed verdict sheet, however, reflected that the jury marked Jones guilty on all four counts. Jones, 384 Md. at 676 n. 9, 866 A.2d at 155 n. 9. The verdict sheet was filed in the record, Jones, 384 Md. at 675 n. 9, 866 A.2d at 155 n. 9, and Jones was later sentenced for all four counts. Jones, 384 Md. at 677, 866 A.2d at 156.
On appeal, Jones argued that the verdict as to the count that was not orally conveyed, polled, or hearkened “should not stand because the jury foreman did not announce the guilty verdict in open court.” Id. We agreed with Jones, reversing the Court of Special Appeals, which held that “substance will prevail over form even if the guilty verdict is not announced[.]” Id. We held that a verdict is not valid until orally conveyed and either polled or hearkened. Jones, 384 Md. at 678, 866 A.2d at 156. In reaching this conclusion, we reviewed the historic procedures for returning a verdict, and we stated that the “ ‘return’ of a verdict by a jury has been comprised of three distinct procedures, each fulfilling a specific purpose.” Jones, 384 Md. at 682, 866 A.2d at 159. First, the foreman orally answers the inquiry of the clerk, stating the verdict of the jury in open court. Id. (citation omitted). Second, the jury is polled “to ensure the unanimity of the verdict prior to its entry on the record.” Id. (citing Smith v. State, 299 Md. 158, 166, 472 A.2d 988, 992 (1984)). Third, the jury is heark*70ened to its verdict as a “ ‘traditional formality announcing the recording of the verdict.’ ” Jones, 384 Md. at 684, 866 A.2d at 160 (quoting Smith, 299 Md. at 166, 472 A.2d at 991). We noted that hearkening and polling are conducted to “ ‘secure certainty and accuracy, and to enable the jury to correct a verdict, which they have mistaken, or which their foreman has improperly delivered.’ ” Id. (quoting Smith, 299 Md. at 165, 472 A.2d at 991). Turning to the issue before us in Jones, we held that “for a verdict to be considered final in a criminal case it must be announced orally,” and thus the verdict for the count which was not announced orally, polled, or hearkened, was not valid. Jones, 384 Md. at 685-86, 866 A.2d at 160-61.
Subsequently, in State v. Santiago, 412 Md. 28, 40, 985 A.2d 556, 562 (2009), we reaffirmed the procedure outlined in Jones. In Santiago, the foreperson stated the verdict for multiple charges in open court, but the jury was not polled and the verdict was not hearkened. Santiago, 412 Md. at 33-34, 985 A.2d at 559. We held that “the clerk’s failure to hearken the verdict was fatal and rendered the jury’s verdict defective____ The failure to hearken the verdict rendered the verdict a nullity.” Santiago, 412 Md. at 41-42, 985 A.2d at 563; see also Heinze v. State, 184 Md. 613, 616, 42 A.2d 128, 130 (1945) (“It is a fundamental principle that the verdict of a jury in a criminal case has no effect in law until it is recorded and finally accepted by the court.”).
In the present case, while Ogundipe focuses his argument on whether or not the verdict sheet was a communication, Ogundipe also implies that the verdict sheet itself was the verdict, referring to the verdict sheet as “the ultimate communication,” and arguing that a “large portion of the verdict ... went unspoken and unaddressed[.]” Ogundipe claims that the contents of the verdict sheet constituted “evidence of confusion, inconsistency, and potential acquittal[.]” Ogundipe also maintains that the verdict sheet evidenced an inconsistent verdict, stating that the “verdict sheet shows Petitioner not guilty of lesser included offenses and guilty of the greater offenses as they pertain to each victim in the case.”
*71The State argues that Ogundipe’s contention that a part of the verdict went unspoken is unavailing because in Maryland “there is no such thing as an ‘unspoken’ verdict.” The State relies on Jones and Santiago, asserting that the verdict, which was “delivered in open court, about which the jury was polled, and to which the jury hearkened,” constitutes the entire verdict, rather than the contents of the verdict sheet. Further, the State contends that the jury did not express “confusion, inconsistency, or ambiguity during the announcement, polling, or hearkening of the verdict.” Thus, the verdict, as announced in open court, was comprised of only those questions that were answered by the foreperson, and the jurors were hearkened and polled in accordance with Jones.
Although this Court has not had occasion to specifically determine whether the verdict sheet itself constitutes the verdict of the jury, other jurisdictions have grappled with this exact issue and have determined that it does not. For example, two cases decided by the Appellate Division of the Supreme Court of New York are directly on point. In People v. Clark, 293 A.D.2d 624, 624, 742 N.Y.S.2d 70 (N.Y.App.Div.2002), the trial court instructed the jury to consider the second degree charge only if it first found the defendant not guilty of the first degree charge. The verdict sheet revealed that the “jury had checked ‘guilty’ next to the charge of manslaughter in the first degree, and ‘not guilt/ next to the charge of manslaughter in the second degree,” in violation of the court’s instructions. Id. The defendant claimed that the verdict manifested the “jury’s confusion” and that the trial court’s failure to apprise defense counsel of the error deprived the defendant of due process of law. Clark, 293 A.D.2d at 625, 742 N.Y.S.2d 70. The appellate court affirmed the judgment, holding that the verdict sheet did not constitute the verdict of the jury and, therefore, the court did not err in accepting the guilty verdict as it was conveyed. Id. Similarly, in People v. Boatwright, 297 A.D.2d 603, 748 N.Y.S.2d 541 (N.Y.App.Div.2002), the appellate court held that the trial court
had no sua sponte obligation to inform [the] defendant that the verdict sheet, contrary to the court’s instructions, also *72contained a notation by the jury indicating a proposed not guilty verdict on the lesser included offense of second-degree assault. A verdict sheet is neither a verdict nor a substantive communication from the jury.
Boatwright, 297 A.D.2d at 604, 748 N.Y.S.2d 541 (internal citations omitted).
Therefore, although this Court has not previously determined the precise issue presented by Ogundipe for review, we are persuaded by the logic of other courts on the matter, and we believe that Jones and Santiago support the holding that the contents of the verdict sheet do not constitute the jury’s verdict. We agree with the Court of Special Appeals “that the verdict sheet itself is a tool for the jury to utilize in deciding its verdict but it does not constitute the verdict.” Ogundipe, 191 Md.App. at 381, 991 A.2d at 207. As framed by the intermediate appellate court:
Ogundipe, in effect, is asking, if a jury is directed by the court not to answer a question related to the second degree of a crime when the jury finds the defendant guilty of that crime in the first degree, is the clerk of the court required to ask the jury for its answer to those questions once the jury announces, in open court, that it finds the defendant guilty of the crimes in the first degree? In our view, the answer is, “No.” The clerk of the court was following the directions of the circuit court by skipping the second degree questions after the jury announced that the defendant was guilty of the charges in the first degree. Once the jury found the defendant guilty of the crimes in the first degree, there was no reason to consider the second degree charges as they legally merged with the greater charges.
Ogundipe, 191 Md.App. at 382, 991 A.2d at 207-08. We held in Jones that the verdict on the fourth count was not valid because it was not orally announced in court. Similarly, in the present case, any questions on the verdict sheet that were not announced orally in court cannot be considered verdicts in themselves. The verdict sheet is merely a tool used to aid the *73jury in reaching its verdict; it therefore does not bind the jury or the court to its contents.
The verdict sheet also did not evidence any confusion by the jury as to the charges. The instructions directed the jury to “consider” the second degree offense if the jurors found the defendant not guilty of the corresponding first degree offense, but the instructions did not specifically direct the jurors to skip the question entirely if they found the defendant guilty of the greater offense. The jury’s marking of “not guilty” for the second degree charges, for which the jury found Ogundipe guilty of the corresponding first degree charges, emphasized the jury’s intent to convict Ogundipe of the greater offenses. Nonetheless, the courtroom clerk acted properly and in accordance with the judge’s instructions by skipping Questions 2, 4, 8, and 10, relating to those corresponding lesser included offenses, and by reading aloud only that the jury found Ogundipe guilty of the greater offenses. Finally, had the jurors intended a different result, they could have made their objections known during the polling or hearkening.
Now that we have determined that the verdict sheet itself is not the verdict, we must address whether the verdict sheet is instead a communication within the purview of Maryland Rule 4 — 326(d) that should have been disclosed. We shall hold that a verdict sheet is not a “communication” within the plain meaning and intent of the law, and therefore the trial judge did not err in failing to disclose the contents of the verdict sheet.
In order to determine whether a verdict sheet is the type of communication contemplated by Rule 4-326(d), “we look first to the plain language of the statute [or Rule]” to determine legislative intent. Perez v. State, 420 Md. 57, 63, 21 A.3d 1048, 1052 (2011) (quoting Dove v. State, 415 Md. 727, 738, 4 A.3d 976, 982 (2010)). Further, as stated in Briggs v. State, 413 Md. 265, 992 A.2d 433 (2010), “ ‘[we] neither add nor delete language so as to reflect an intent not evidenced in the plain language of the [rule]; nor [do we] construe the [rule] with forced or subtle interpretations that limit or extend its *74application.’ ” Briggs, 413 Md. at 275, 992 A.2d at 439 (quoting Rosemann v. Salsbury, Clements, Bekman, Marder & Adkins, LLC, 412 Md. 308, 315, 987 A.2d 48, 52 (2010)).
We have held consistently that, pursuant to Rule 4-326(d), a court must disclose “any communication from the jury pertaining to the action.” The purpose of this Rule is to provide “an opportunity for input in designing an appropriate response to each question in order to assure fairness and avoid error.” Perez, 420 Md. at 64, 21 A.3d at 1053 (quoting Smith v. State, 66 Md.App. 603, 624, 505 A.2d 564, 574 (1986), cert. denied, 306 Md. 371, 509 A.2d 134 (1986)). In Denicolis v. State, 378 Md. 646, 837 A.2d 944 (2003), we discussed Rule 4-326(c)6 in detail, stating that “an accused in a criminal prosecution has the absolute right to be present at every stage of trial from the time the jury is impaneled until it reaches a verdict or is discharged[.]” Denicolis, 378 Md. at 656, 837 A.2d at 950 (emphasis added) (citing Midgett v. State, 216 Md. 26, 36-37, 139 A.2d 209, 214 (1958)). Any failure of the trial court to disclose a communication under Rule 4-326(d) is evaluated under the harmless error standard and will not be considered harmless “unless the record affirmatively shows that such communications were not prejudicial or had no tendency to influence the verdict of the jury.” Id. (quotation omitted).
Ogundipe argues that he was denied the right to be present at every stage of the trial. Ogundipe claims that he was not “present” for the verdict because he did not have knowledge of the contents of the verdict sheet; he therefore concludes that a “large portion of the verdict ... went unspoken and unaddressed[.]” Ogundipe contends that if he “had the knowledge that there were not guilty findings for lesser included offenses, his counsel could have requested the trial court not to accept the verdict and to send the jury back for further deliberation, or asked for other action to protect [his] rights.” Ogundipe *75also argues that the Court of Special Appeals “ignored the plain reading of Rule 4-326,” under which, in his view, a verdict sheet would be considered a communication that must be disclosed by the court. Ogundipe faults the intermediate appellate court for relying on Rule 4-327 in outlining the procedure for returning a jury verdict, arguing that the court should only have evaluated whether the verdict sheet was a communication under Rule 4-326.
The State counters that Ogundipe’s contention that the verdict sheet was a communication is “without merit” because the “verdict sheet is not the type of communication contemplated by [the plain language of] Rule 4-326(d).” The State presents two reasons supporting its conclusion that verdict sheets are not within the purview of Rule 4-326. First, the State asserts that the language of the Rule requires the court to notify the parties upon receipt of a communication, which implies that the parties would likely be otherwise unaware of the communication. According to the State, however, the submission of a verdict sheet “is done in open court, in the presence of all both parties, who have been given prior notice that the jury has reached a verdict”; therefore, both parties and the court are aware of the submission of the verdict sheet. Second, the State contends that Rule 4-326(d) requires notification to the parties of the receipt of a jury communication prior to the court’s response, which assumes, according to the State, that a communication requires a response of some kind by the court. The State argues that a verdict sheet does not require such notification because a verdict sheet does not require a response from the court. Rather, the verdict sheet is used by the jury and the foreman to convey the jury’s conclusions in the case, and thus it does not seek a response. The Court of Special Appeals agreed with the State, indicating that the purpose of the verdict sheet is that of a tool used “to facilitate the deliberations of the jury,” and it is therefore not a communication requiring disclosure. Ogundipe, 191 Md. App. at 385, 991 A.2d at 209.
*76In the present case, the plain language of Rule 4-326(d) compels the conclusion that the verdict sheet is not the type of communication contemplated by the Rule. In accordance with Briggs, we will not construe the Rule with forced or subtle interpretations that extend its application. See Briggs, 413 Md. at 275, 992 A.2d at 439. As we have previously held, the purpose of Rule 4-326(d) is to ensure that the parties have an opportunity to provide input before the court responds to a communication. Unlike communications received by the court during the presentation of evidence or during deliberation, a verdict sheet does not require input from counsel or from the court. Accordingly, we agree with the Court of Special Appeals that the verdict sheet is merely a tool for the jury to use in order to aid in its deliberation, rather than a communication requiring action by the court or by counsel. Thus, the verdict sheet is not a communication requiring disclosure under Rule 4-326(d). Further, the Court of Special Appeals did not err in referencing Rule 4-327, which governs the return of a jury verdict and requires that the jury return a unanimous verdict in open court, in evaluating whether the trial court followed the proper procedure in receiving the jury’s verdict. To be clear, Rule 4-326(d) governs any communication received up until the time when the jury returns its verdict; once the jury has concluded its deliberations and returns to the courtroom to deliver its verdict, Rule 4-327 is triggered, and the court must follow the specific procedure outlined therein to render the verdict.
Additionally, Ogundipe’s reliance on Denicolis to support his contention that the verdict sheet is a communication that should have been disclosed is misplaced. Although Denicolis does emphasize the importance of Rule 4-326 and clearly requires disclosure of any communication between the jury and the court, the case does not support the claim that a verdict sheet is a communication. Rather, a closer reading of Denicolis reveals that a verdict sheet is not a “communication” as contemplated by the Rule. First, Denicolis applies the Rule to any communications received “until [the jury] reaches a verdict or is discharged[.]” Denicolis, 378 Md. at 656, 837 *77A.2d at 950. Second, when discussing the harmless error standard, Denicolis focuses on the potential influence the error would have on the verdict of the jury. Denicolis, 378 Md. at 657, 837 A.2d at 950. Thus, Denicolis contemplates those communications that take place up to and until the time when the jury reaches a verdict, not after the jury completes its deliberations and returns to the courtroom to announce the verdict. In a situation where the verdict sheet contains the jury’s final determination on each count, the jury has already reached its verdict and is simply using the verdict sheet as a tool to help deliver its decision to the court. Finally, those other courts that held that the verdict sheet does not constitute the verdict also agree that the verdict sheet is not a communication. See Clark, 293 A.D.2d at 625, 742 N.Y.S.2d 70 (holding that the verdict sheet need not be disclosed to counsel because it is not “a jury communication requesting information or instruction”) (internal quotation omitted); Boatwright, 297 A.D.2d at 604, 748 N.Y.S.2d 541 (“A verdict sheet is neither a verdict nor a substantive communication from the jury.”). Therefore, we affirm the judgment of the Court of Special Appeals in holding that the Circuit Court did not err in failing to disclose the contents of the verdict sheet to defense counsel because the verdict sheet was neither a verdict in itself nor a communication under Rule 4-326(d).
JUDGMENT OF THE COURT OF SPECIAL APPEALS IS AFFIRMED. PETITIONER TO PAY THE COSTS.
BELL, C.J., dissents.

. Ogundipe was convicted by a jury of first degree murder, attempted first degree murder, two counts of first degree assault, use of a handgun in the commission of a crime of violence, and wearing, carrying, and transporting a handgun.


. The question presented in the petition for writ of certiorari was as follows:
*61Whether there is a duty of the trial court to disclose a signed verdict sheet to a defendant or his counsel before the jury is discharged when that verdict sheet has been completed in violation of the trial court’s instructions, which verdict sheet evidences an inconsistent verdict, confusion and/or possible acquittal, and which verdict sheet was only partially covered during oral pronouncement of the verdict by the jury?
The second portion of the question presented in the petition for writ of certiorari assumes that the verdict sheet was completed in error and that it evidences an inconsistent verdict. The Court of Special Appeals did not adopt these factual arguments in its determination of the legal issues presented, and we decline to do so as well.


. Rule 4-326(d) states:
Communications with jury. The court shall notify the defendant and the State’s Attorney of the receipt of any communication from the jury pertaining to the action as promptly as practicable and in any event before responding to the communication. All such communications between the court and the jury shall be on the record in open court or shall be in writing and filed in the action. The clerk or the court shall note on a written communication the date and time it was received from the jury.


. Ogundipe was charged with first and second degree murder and first and second degree assault of Jackson Augustin Rodriguez; attempted first and second degree murder and first and second degree assault of Tony Perry; first and second degree assault of Steven Ramel Broad-*62head; use of a handgun in the commission of a crime of violence; wearing, carrying, and transporting a handgun; and felon in possession of a firearm.


. Rule 4-327 provides, in pertinent part:
(a) Return. The verdict of a jury shall be unanimous and shall be returned in open court.
* * * * * *
(d) Two or more counts. When there are two or more counts, the jury may return a verdict with respect to a count as to which it has agreed, and any count as to which the jury cannot agree may be tried again.
(e) Poll of jury. On request of a party or on the court’s own initiative, the jury shall be polled after it has returned a verdict and before it is discharged. If the sworn jurors do not unanimously concur in the verdict, the court may direct the jury to retire for further deliberation, or may discharge the jury if satisfied that a unanimous verdict cannot be reached.


. Current Md. Rule 4 — 326(d) was previously Md. Rule 4-326(c). Md. Rule 4-326 was amended, effective in 2003, to include a new section (a) and was re-designated accordingly.